

CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made and entered into this 6TH
day of August, 2011 and is effective as of the 1st day of August, 2011 (the
“Effective Date”) by and between Shane Whittle (the “Contractor”) and Jammin
Java Corp., a corporation organized and existing under the laws of the State of
Nevada, with its principal office located at 8200 Wilshire Blvd, Suite 200,
Beverly Hills, CA 90210 (the “Company”).
 
WHEREAS, Company, which is engaged in the business of distributing coffee and
coffee-related products to coffee service companies, distributors, and
retailers, desires to engage Contractor, and
 
WHEREAS, Contractor desires to be engaged by Company on the terms described
within this Agreement.
 
NOW, THEREFORE, the Contractor and Company agree as follows:
 
I.
Duties

 
Company hereby engages Contractor in the capacity of Sales and Marketing/Product
Development Strategist.  The Contractor shall serve, in name and in fact, as
Sales and Marketing/Product Development Strategist of the Company and shall have
such powers and duties as are customarily associated with such position.
 
II.
Compensation and Benefits

 
As the entire consideration for the services to be performed and the obligations
incurred by Contractor hereunder, and subject to the terms and conditions
hereof, during the Term (as defined below) of this Agreement, Contractor shall
be entitled to the following:
 
A.           Consulting Fee:  Commencing on the Effective Date, the Company
shall pay Contractor a monthly consulting fee of $10,000.00, payable in equal
semi-monthly installments.  Such consulting fee will be pro-rated for any
partial consulting period.
 
B.           Stock Options:  The Company shall grant Contractor an irrevocable
option to purchase 2,000,000 shares of Company common stock (the “Shares”) at an
exercise price of USD$0.40 per Share.  Under the terms of the option, the option
shall be exercisable and the Shares available for purchase in three tranches, as
follows:
 
(i) 666,666 Shares may be purchased on or after August 5, 2012 and until August
5, 2022 (“Tranche 1”),
(ii) 666,666 Shares may be purchased on or after August 5, 2013 and until August
5, 2023 (“Tranche 2”), and
(iii) 666,667 Shares may be purchased on or after August 5, 2014 and until
August 5, 2024 (“Tranche 3”).


The Company shall seek to register the Shares under the U.S., Securities Act of
1933, as amended (the “1933 Act”), by filing a Form S-1 registration statement
or other appropriate registration statement no later than August 5, 2013;
provided, however, that in the event the Company becomes eligible to file a Form
S-8 registration statement and at such time the Shares have not yet been
registered, the Company shall file a Form S-8 registration statement to register
the Shares within sixty (60) days following its eligibility to do so.  The
effectiveness of such registration shall be subject to the review and approval
of the staff of the U.S. Securities and Exchange Commission.  Notwithstanding
the foregoing, the option shall state that, to the extent that all Shares
covered under a registration statement may be transferable by the holder
pursuant to Rule 144 of the 1933 Act or another exemption from registration,
Contractor shall have the right to decline to register such Shares, but only if
all Shares sought to be registered may be transferred pursuant to such
exemption(s).  Notwithstanding anything to the contrary herein, in the event
that the Shares in any Tranche have not been registered by the Company within
one (1) year after the option for such Shares has vested hereunder, the Company
shall pay to Contractor, within thirty (30) days, the greater of $100,000 or an
amount equal to 20% of the market value of such Shares (as quoted on the OTCBB
or other applicable quotation system) as of the date of such one year
anniversary.

 
 

--------------------------------------------------------------------------------

 
 
III.
Term and Termination .

 
A.           Contractor shall be engaged for a period of 18 months commencing on
the Effective Date (the “Term”), subject to earlier termination as provided
herein.
 
B.           Termination on Death and for Cause:  This Agreement, and
Contractor’s engagement hereunder, shall terminate upon Contractor’s death and
is otherwise immediately terminable for “cause” (as defined below) upon written
notice from the Company to Contractor.  As used in this Agreement, “cause” shall
be defined as:
 

 
1. 
Contractor’s deliberate or intentional refusal to perform, or gross negligence
in performing, any of Contractor’s material duties or obligations under this
Agreement or to follow material Company policies or procedures following written
notification by the Board to Contractor of his failure to perform such duties or
obligations or to follow such policies or procedures and a ten (10) day period
for Contractor to cure the failure set forth in such written notification;

 

 
2. 
Contractor’s conviction of, or entry of a plea of guilty or no contest with
respect to, a felony or a crime involving fraud; or

 

 
3. 
Contractor’s intentional or negligent unauthorized disclosure of Company trade
secrets or confidential information contrary to Article IV herein.

 
If Contractor’s engagement is terminated for cause under this subsection, the
Company shall pay to Contractor a severance payment in the amount equal to six
(6) months of the fees then payable to Contractor pursuant to Section II. A
hereof on the date of termination, but such amount shall not be more than the
aggregate amount of fees required to be paid by the Company for the remainder of
the Term.  Any severance payment shall be made according to the terms and
conditions in Section III.F. below.  A termination for cause hereunder shall not
affect the grant of options to Contractor under Section II.B above.
 
C.           Termination for Disability:  The Board may terminate this
Agreement, upon written notice to Contractor, for the “disability” (as defined
below) of Contractor at the expiration of a ninety (90) consecutive days period
of disability if the Board determines in its sole discretion that Contractor’s
disability will prevent Contractor from substantially performing Contractor’s
duties hereunder.  As used in this Agreement, “disability” shall be defined as
Contractor’s inability, by reason of physical or mental illness, to perform
substantially Contractor’s duties hereunder.  Contractor shall receive full
compensation and reimbursement of expenses pursuant to the terms of this
Agreement from the date disability begins until the date of termination under
this paragraph. Contractor shall not be entitled to receive disability benefits
pursuant to a Company workers disability insurance policy.
 
D.           Termination Without Cause or for Good Reason:  The Board may
terminate Contractor’s engagement hereunder at any time during the Term for any
reason other than for “cause” (as defined above) by giving Contractor at least
ten (10) days written notice, and Contractor may terminate his engagement at any
time for “good reason” (as defined below) by giving the Company at least ten
(10) days written notice.  If Contractor’s engagement is terminated pursuant to
the preceding sentence, the Company shall pay to Contractor all amounts due
hereunder for the remainder of the Term on the termination date, and all options
granted under Section II.B above shall immediately vest upon termination and be
exercisable until the periods set forth therein. As used in this Agreement,
“good reason” shall be defined as (i) the material breach of this Agreement by
the Company, (ii) the assignment of Contractor without his consent to a
position, responsibilities or duties of a materially lesser status or degree of
responsibility than his position, responsibilities, or duties as stated in this
Agreement, or (iii) any reduction or change in the compensation set forth in
this Agreement without Contractor’s written consent.
 
E.           Mutual Voluntary Termination:  The parties hereto may mutually
agree in writing to terminate this Agreement.  In such event, Contractor agrees,
at the Company’s request, to continue providing services for a requested period
of time up to, but not more than, six months after such voluntary termination
(the “Transition Period”) to facilitate transition. During the Transition
Period, Contractor shall receive compensation equal to 110 percent (110%) of the
consulting fees at the time of the voluntary termination. Payment of such
compensation shall be made at least monthly.  It is understood and agreed that
Contractor, during the Transition Period, may be seeking other opportunities and
will not be devoting all of his business time to the affairs of the
Company.  The Company may elect to terminate the independent contractor
relationship with Contractor prior to the end of the Term once Contractor
accepts a full time position with another company.

 
2

--------------------------------------------------------------------------------

 
 
F.           Effect of Termination:  In the event Contractor’s engagement is
terminated hereunder, all obligations of the Company and all obligations of
Contractor shall cease except as otherwise provided herein.  Upon such
termination, Contractor or Contractor’s representative or estate shall be
entitled to receive only the compensation and reimbursement earned or accrued by
Contractor under the terms of this Agreement prior to the date of termination
computed pro rata up to and including the date of termination, but shall not be
entitled to any further compensation, benefits, or reimbursement from such date,
except as otherwise provided herein.
 
IV.
Covenant Not to Compete.

 
A.           Covenant:  In exchange for providing to him Confidential
Information, as defined below in Section V, and as a means of enforcing the
obligation to protect that Confidential Information, Contractor hereby covenants
and agrees that during the Term he will not, except as a contractor or
consultant of the Company, or any subsidiary or affiliate of the Company,
directly or indirectly own, manage, operate, join, control, or participate in
the ownership, management, operation or control of, or be connected with (as
director, officer, Contractor, consultant, agent, independent contractor of
otherwise) in any other manner with any business engaged in the Defined Business
(as defined below) which is the same or substantially similar in nature to the
business engaged in by the Company or contemplated by the Company as of the date
thereof in each jurisdiction in which the Company does business (whether
directly or indirectly through subsidiaries, affiliates, franchisees, licensees,
representatives, agents or otherwise).
 
B.           Definition of “Defined Business”:  As used herein, the term
“Defined Business” shall mean the business of developing, manufacturing,
marketing or selling products that are similar to or compete with the current or
contemplated products of the Company as of the date thereof.
 
C.           Non-Solicitation Agreement:  Contractor shall not, directly or
indirectly, solicit for employment or other engagement, or advise or recommend
to any other person that they solicit for employment or other engagement, any
employee of the Company (or any subsidiary or affiliate), during the Term and
for a term of two years thereafter; provided however, that this paragraph shall
not preclude Contractor from giving an employment reference at the request of
any employee of the Company or at the request of a prospective employer of such
employee.
 
D.           Conflicting Engagement:  Contractor shall not, during the Term,
engage in any other employment, consulting engagement, occupation, or other
business activity directly related to the Defined Business, nor will Contractor
engage in any other activities that conflict with his obligations to the
Company.
 
E.           Unique and Essential Nature of Services of Contractor:  Contractor
understands and acknowledges that the Company is entering into this Agreement in
reliance upon the unique and essential nature of the personal services
Contractor is to perform as a contractor of the Company and that irreparable
injury would befall the Company or its subsidiaries or affiliates should
Contractor serve a competitor of, or compete with, the Company or any of its
subsidiaries or affiliates.
 
F.           Acknowledgment of Reasonableness of Restrictions:  Contractor
specifically acknowledges and agrees that the post-engagement limitation upon
his activities as specified above, together with the geographical limitations
set forth above, are reasonable limitations as to time and place upon
Contractor’s post-engagement activities and that the restrictions are necessary
to preserve, promote and protect the business, accounts and good-will of the
Company and impose no greater restraint than is reasonably necessary to secure
such protection.
 
G.           Limitation on Scope or Duration:  In the event that any provision
of this Section IV shall be held invalid or unenforceable by a court of
competent jurisdiction by reason of the geographic or business scope or the
duration thereof, such invalidity or unenforceability shall attach only to the
scope or duration of such provision and shall not affect or render invalid or
unenforceable any other provision of this Section IV and, to the fullest extent
permitted by law, this Section IV shall be construed as if the geographic or
business scope or the duration of such provision had been more narrowly drafted
so as not to be invalid or unenforceable but rather to provide the broadest
protection to the Company permitted by law.

 
3

--------------------------------------------------------------------------------

 
 
V.
Confidential Information.

 
Company agrees that it will supply to Contractor, and Contractor will keep
confidential and will not, during or after this Agreement, in any medium,
disclose, divulge, furnish or make accessible to any person, firm, corporation
or other business entity or enterprise, any information, trade secrets, customer
information, marketing information, sales information, cost information,
technical data, know-how, secret processes, discoveries, methods, patentable or
non-patentable ideas, formulae, processing techniques or technical operations
relating to the business, business practices, methods, products, processes,
equipment, financial affairs or any confidential or secret aspect of the
business of the Company, including, by means of example and not limitation, the
following: (i) information identifying or tending to identify any of the
clients, customers, Contractors, or distributors of the Company or any
subsidiary of the Company; (ii) information regarding the intellectual property
of the Company or any subsidiary of the Company, including all patents,
trademarks, trade names, service marks, and copyrighted materials, all computer
programs, computer software (in object or executable code versions), computer
source codes, and graphical user interface screens, and all copy, ideas,
designs, methods, scripts, concepts, inventions, recordings, advertising and
promotional materials, whether or not protected under any law; and (iii)
information pertaining to the plans, products, services, processes, prospects,
supplies, procedures, techniques, research and development, financial
statements, and financial forecasts and projections of the Company or any
subsidiary of the Company; but excluding information that has been intentionally
disclosed to the public by the Company or any subsidiary of the Company or a
disclosure required by law, by a court of competent jurisdiction, or to respond
in good faith to a valid inquiry by a governmental authority and training in the
unique business methods of the Company (collectively, the “Confidential
Information”) without the prior written consent of the Company.  Upon the
termination of this Agreement for any reason, and at any time prior thereto upon
request by the Company, Contractor shall return to the Company all written
records (whether in hard copy or in electronic/digital format) of any
Confidential Information, together with any and all copies of such records, in
Contractor’s possession.  Any Confidential Information which Contractor may
conceive of or make during the Term shall be and remain the property of the
Company.  Contractor agrees promptly to communicate and disclose all such
Confidential Information to the Company and to execute and deliver to the
Company any instruments deemed necessary by the Company to effect disclosure and
assignment thereof to it.
 
VI.
Assignment.

 
This Agreement may not be assigned or delegated in whole or in part by either
party without the prior written consent of the other party.
 
VII.
Contractor’s Warranty.

 
Contractor’s undertakings herein will not constitute a breach of any agreement
to which Contractor is a party or any obligation to which Contractor is bound.
Contractor is not bound by any non-disclosure or non-compete agreement which
would in any way affect Contractor’s performance of this Agreement.  Contractor
has no obligations to others which are inconsistent with the terms of this
Agreement or with Contractor’s duties to the Company under this Agreement.
 
VIII.
Exit Interview.

 
A.           Upon termination or expiration of the Agreement, Contractor agrees
to participate in a post-engagement interview with the President of the Company
and each member of the Board or their respective designee, wherein they will
review the obligations under this Agreement and Contractor will ask any
questions that he may have at that time concerning whether information that he
was exposed in connection with this Agreement is considered confidential by the
Company.

 
4

--------------------------------------------------------------------------------

 

B.           Contractor agrees to return all property in his possession
belonging to the Company or any subsidiary or affiliate, including all written
or printed materials, keys, cards, equipment, cars, and any other item that is
the property of the Company or any subsidiary or affiliate.  Contractor
specifically authorizes the Company to deduct from his paycheck any amounts due
the Company or any subsidiary or affiliate, such as charges for the Company’s
property damaged or not returned to the Company when requested, and any
unapproved charges incurred by Contractor and payable by the Company.
 
IX.
Injunctive Relief.

 
Contractor acknowledges and agrees that the remedies at law for any breach of
any of Contractor’s obligations under the provisions of Sections IV through VII
would be inadequate, and agrees and consents that temporary and permanent
injunctive relief may be granted in any proceeding which may be brought to
enforce any of the provisions contained in Sections IV through VII without the
necessity of proof of actual damage.
 
X.
Waiver or Modification.

 
Any waiver, modification or amendment of any provision of this Agreement shall
be effective only if in writing in a document that specifically refers to this
Agreement and such document is signed by the party against whom enforcement of
any waiver, change, modification, extension, or discharge is sought. The waiver
by either party of a breach of any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other provision
hereof or any subsequent breach of the same provision hereof. The failure of the
Company at any time, or from time to time, to require performance of any of
Contractor’s obligations under this Agreement shall in no manner affect the
Company’s right to enforce any provision of this Agreement at a subsequent time.
 
XI.
Severability.

 
If any provision of this Agreement is found to be unenforceable by a court of
competent jurisdiction, the remaining provisions shall nevertheless remain in
full force and effect.
 
XII.
Notices.

 
Any notice required or permitted hereunder to be given by either party shall be
in writing and shall be delivered personally or sent by certified or registered
mail, postage prepaid, or by private courier, or by telex or telegram to the
party to the address set forth below or to such other address as either party
may designate from time to time according to the terms of this paragraph:
 
To Contractor at:


Shane G. Whittle
1917 W. 4th Avenue, Suite 386
Vancouver, B.C. V6J-1M7
Facsimile: 1-888-711-9873


To the Company at:


Jammin Java Corp.
Attention:  Anh Tran, President
8200 Wilshire Blvd, Suite 200
Beverly Hills, CA 90210


With a copy to the Company’s outside counsel at:


Gibbons P.C.
Attention:  Ghillaine Reid and Lawrence Cohen
One Pennsylvania Plaza, 37th Floor
New York, NY 10119-3701
Facsimile: 212-554-9640

 
5

--------------------------------------------------------------------------------

 
 
A notice delivered personally shall be effective upon receipt.  A notice sent by
facsimile or telegram shall be effective twenty-four (24) hours after the
dispatch thereof.  A notice delivered by mail or by private courier shall be
effective on the third day after the day of mailing.
 
XIII.
Attorney’s Fees.

 
In the event of any action at law or equity to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees and court costs in addition to any other relief to which such party may be
entitled.
 
XIV.
Indemnification.

 
The Company agrees to indemnify Contractor with respect to any and all
liabilities, obligations, losses, damages, costs, disbursements and expenses,
including attorneys’ fees, imposed upon, incurred by, or asserted against
Contractor resulting from any acts or omissions of the Company or its officers,
employees, or agents that occurred prior to the Effective Date.
 
XV.
Entire Agreement.

 
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral between the parties hereto with respect to
the subject matter hereof and is not intended to confer upon any other person or
entity any rights or remedies hereunder except as otherwise expressly provided
herein.
 
XVI.
Independent Contractor.

 
Contractor is and throughout this Agreement shall be an independent contractor
and not an employee, officer, partner or agent of Company.  Contractor shall not
be entitled to nor receive any benefit normally provided to Company's employees
such as, but not limited to, vacation payment, retirement, health care or sick
pay.  Company shall not be responsible for withholding income or other taxes
from the payments made to Contractor.  Contractor shall be solely responsible
for filing all returns and paying any income, social security or other tax
levied upon or determined with respect to the payments made to Contractor
pursuant to this Agreement.
 
XVII.
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California applicable to contracts entered into and to be performed
entirely within such state.
 
XVIII.
Counterparts.

 
This Agreement may be executed in several counterparts, each to be considered an
original for all purposes.  It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.  A copy of this Agreement signed by one party and faxed to another
party, or scanned in .PDF format and delivered as an e-mail attachment, shall be
deemed to have been executed and delivered by the signing party as though it
were an original.  A photocopy of this Agreement shall be effective as an
original for all purposes.
 
XIX.
Certification.

 
CONTRACTOR HEREBY CERTIFIES THAT:
 
(A) CONTRACTOR RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE HE
WAS ASKED TO EXECUTE IT;

 
6

--------------------------------------------------------------------------------

 
 
(B) CONTRACTOR HAS READ THIS AGREEMENT CAREFULLY;
 
(C) CONTRACTOR HAS HAD SUFFICIENT OPPORTUNITY BEFORE HE EXECUTED THIS AGREEMENT
TO ASK QUESTIONS ABOUT NOT ONLY COMPANY, BUT ALSO THE PROVISIONS OF THIS
AGREEMENT AND THAT IF HE ASKED SUCH QUESTIONS HE RECEIVED COMPLETE AND
SATISFACTORY ANSWERS TO SAME;
 
(D) CONTRACTOR HAS BEEN AFFORDED THE OPPORTUNITY TO DISCUSS AND REVIEW THIS
AGREEMENT WITH AN ATTORNEY OF HIS CHOICE;
 
(E) CONTRACTOR UNDERSTANDS WHAT HIS RIGHTS ARE UNDER THIS AGREEMENT AS WELL AS
HIS OBLIGATIONS, ESPECIALLY THE COVENANTS HEREUNDER; AND
 
(F) CONTRACTOR HAS READ AND UNDERSTANDS EACH AND EVERY PROVISION OF THIS
AGREEMENT AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.
 
IN WITNESS WHEREOF, each party to this Agreement has caused it to be executed on
the date indicated below.
 
CONTRACTOR
 
/s/ Shane Whittle
 
Date:  August 6, 2011
Shane Whittle
   



JAMMIN JAVA CORP.
         
By:
/s/ Anh Tran
 
Date:  August 6, 2011
 
Anh Tran, President
   


 
7

--------------------------------------------------------------------------------

 